Nokval, C. J.
This appeal is prosecuted by tire defendant, Paul W. Horbach, from an order of the district court approving a sale of real estate made by a special master commissioner. Objections to the appraisement, and also a motion to vacate the sale upon the same grounds, were filed, but the record fails to show affirmatively that they were called to the attention of the district court, or that it ruled thereon. For this reason alone we would be entirely justified in affirming the order from which the appeal is taken. But we prefer to dispose of the case on the merits, since the result just indicated will be thereby reached. The objections to the sale and to the appraisement are the same, and will be considered together. These are:
“1. The appraised value of the real estate is unjust, unequitable and far below its money value.
“2. The officer making said appraisement failed to obtain from the proper county officers certificates showing all liens against the property prior to the lien in suit, and to deduct the same, if any, from the appraised-value, as required by law. »
“3. No opportunity was given defendant to appear before said officer and appraisers called by him or any of them to be heard upon the question of value of said property, and no notice of any kind was given of the time and place and fact of said proposed appraisal.
“4. Said appraisement does not show that the land attempted to be appraised is in Douglas county, Nebraska.”
The evidence on the question, of value of the premises fails to establish that the actual value of the property so greatly exceeded the sum fixed by the appraisers as to justify the inference that the appraisement was fraudulent; therefore, under the holdings of this court, the first objection to the appraisement and sale is unavailing. Miller v. Lanham, 35 Nebr., 886; Vought v. Foxworthy, *938 Nebr., 790; Kearney Land & Inv. Co. v. Aspinwall, 45 Nebr., 601. Plaintiff waived the obtaining of the certificates of liens, and the failure of the special master commissioner to obtain snch certificates and to deduct the amount of liens against the property from the actual value constituted no valid cause for setting aside the sale or appraisement. La Flume v. Jones, 5 Nebr., 256; Craia v. Stephenson, 15 Nebr., 362; Smith v. Foxworthy, 39 Nebr., 214; Nebraska Land, Stock-Growing & Inv. Co. v. Cutting, 51 Nebr., 647; American Inv. Co. v. McGregor, 48 Nebr., 779.
The third objection to the appraisement and sale is without merit, since the owner of real estate which is about to be sold under a decree of foreclosure is not entitled to notice of the time and place of making the appraisement. Maginn v. Pickard, 57 Nebr., 642. The property, is described in the appraisement as “The east half of lot six (6) in block one hundred and ninety-six and onelialf (196-|-) in the city of Omaha, as surveyed, and lithographed.” This description was sufficient to show that the appraised premises were situate in Douglas county, this state, since our courts will take judicial notice of the fact that the city of Omaha is situate in the county of Douglas. The order is
Affirmed.